Citation Nr: 1636174	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dental problems for purposes of compensation and/or treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.  His awards and decorations include the Korean Service Medal with three Bronze Stars, the Combat Infantryman Badge, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for a Travel Board hearing at the RO in April 2015; however, he failed to appear for this hearing without explanation.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.072(f) (2015).

In February 2016, this matter was remanded for further development, to include obtaining a VA dental evaluation.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

The Veteran does not have dental condition for which compensation may be granted, nor does he have a dental condition or disability as a result of trauma during his active military service, and does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.



CONCLUSION OF LAW

The criteria for service connection for a dental condition for purposes of compensation and/or treatment purposes, have not been met.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2012, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for a VA examination concerning the dental disability at issue in this case in May 2016; the Board finds the May 2016 VA dental examination report to be adequate as it includes the pertinent clinical findings and diagnostic conclusions necessary to resolve this claim, informed by review of the Veteran's pertinent history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). That is, this examination, in the Board's judgment, shows a thorough consideration of the claimed disorder on appeal and provides the necessary information to adjudicate the claim.

The Board finds that the Board's prior remand directives (from the February 2016 Board remand) pertaining to the issue remaining on appeal have been completed with substantial compliance.  The May 2016 VA examination concerning the dental disability issue was conducted in accordance with the remand directives.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record includes adequate competent evidence to allow the Board to decide the matter on the merits.

II.  Analysis

The Veteran contends that a bunker collapsed on him and, as a result of that trauma, he sustained tooth loss in service and following service.  See January 2014 Letter from Veteran.  Specifically, he claims that, for two months following the bunker collapse, his molars began to hurt and loosen.  He stated that in April 1953, he was sent to the hospital and five molars were extracted.  He stated that an additional three or four teeth were extracted before he was discharged.

The Veteran's November 1951 entrance examination characterized seven of the Veteran's teeth as missing and seven teeth as restorable.  A November 1953 examination noted that the Veteran was missing thirteen teeth.  The Veteran's November 1954 discharge examination noted that eight teeth were missing and five teeth were replaced by a denture.

In a January 2012 VA treatment note, the Veteran's primary care physician noted that a majority of the Veteran's upper teeth were missing with only the left upper canine tooth remaining.  Additionally, his lower molar teeth were absent, there were caries noted on the left lower premolar, and his incisor teeth were present.  After the examination, the examiner indicated that the Veteran was not eligible for dental care based on the current criteria.

In February 2016, the Board found that as the Veteran's STRs showed that he had as many as six additional teeth extracted while in service, as well as his competent lay statements regarding his in-service and post-service symptomatology following the bunker collapse, an examination be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, (2006); 38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4).

The Veteran was examined in May 2016.  During the examination, the Veteran reported that in February 1953 he sustained a laceration on his head that happened when a bunker fell in after a mortar round hit it.  He indicated that subsequent to this event, he had a couple of his teeth removed several months later.  The examiner thoroughly reviewed the Veteran's file.  After such review, the examiner indicated that the Veteran does not have a dental condition/disorder, and consequently any claimed condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Veteran's available STRs were reviewed and it was found in a medical note dated February 5, 1953 that the Veteran had a laceration of head that happened when a bunker fell in after a mortar round hit it.  He noted that there is no evidence in the STRs that the Veteran had a dental problem associated to the in-service event.  The examiner noted that in the October 1951 service induction dental examination report it was documented that teeth 2, 3, 14, 16, 17, 19, and 29 were missing; and that restorable teeth were 1, 4, 5, 15, 18, 30, and 31; and, at November 1954 discharge evaluation, missing teeth were 1, 2, 3, 4, 14, 15, 16, 17, 18, 19, 29, 31 and 32.  The examiner indicated that no other history of treatment or diagnosis of this condition was found in the STRs. 

Post-service VA treatment records document dental caries and periodontosis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161 (2015).   See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2015), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything like impairment to the mandible or bone loss in the maxilla or mandible region.  He has never asserted that there was actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).

See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2015).

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted, because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161.  First, as discussed above, he does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  Moreover, the claim on appeal is the first time he has submitted a claim for dental benefits, and is many years later than the requisite time limits to submit such a claim.  As such, he is not able to be categorized under either Class I or Class II.

Next, the Veteran also cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that he lost the teeth in question due to dental trauma.  The Board observes that the STRs document a head injury, however, as noted, there is no evidence that he lost teeth due to this incident.  There is no dental treatment for any dental trauma sustained due to the head injury.  And, while it is noted the Veteran had an additional six teeth extracted during active service, the Veteran does not report during service, and the dental separation examination does not indicate, such extractions were as a result of any dental trauma.  The service treatment records are complete and show that he was examined on multiple occasions for complaints of headaches, and was given an x-ray of his head for residuals of an old head injury in Korea; there was no evidence of a fracture.  Examination of the skull in October 1953 showed "a small elevation about the size of a large pecan in the right superior parietal area near the midline just behind the center of the scalp.  [The} elevated [are was] approximately 1/2 cm.....)  There was no mention in this or other service treatment record that shows the loss of 5 teeth following a head injury.  

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  Specifically, there is no indication that he was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, and his overall service-connected disability rating is not 100 percent.  Moreover, he is not a Chapter 31 vocational rehabilitation trainee, nor is he receiving or due to receive VA care and treatment under Chapter 17.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's contentions but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.



ORDER

Service connection for dental problems for purposes of compensation and/or treatment purposes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


